DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arm rest pivoting and the third position of claim 7, the seat tapers in a direction away from the backrest of claim 10, another safety bracket of claim 11, the rotation drive of claim 12, the safety bracket pivoting relative to the seat of claim 14, and the spring of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is not clearly understood because “said driving position” and “the forward driving direction” lack a clear antecedent basis.  Additionally, “an angle between 3° and 9°, preferably about 5°” is unclear due to two different limitations for the angle.  
Claim 7 is not clearly understood because “said arm rest” lacks a clear antecedent basis.  The examiner believes the claim should depend from claim 6.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 8, 9, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al. (US 2007/0261908).
Berger et al. discloses a forklift (300) having a cabin (40) and a seat (72) for use by a driver arranged in the cabin (40), as shown in Figures 3 and 4.  The cabin has a lateral opening to enter and exit the cabin (40), as shown in Figure 3.  The seat is mounted rotatably relative to the cabin (40), as disclosed in paragraph [0048].  A safety bracket, adjacent to the lead line for reference (CP), prevents the driver from exiting the cabin involuntarily through the lateral opening and for providing lateral impact protection, as shown in Figure 3.  The safety bracket is mechanically connected to the seat (72) to be rotatable together with the seat, as shown in Figures 3 and 4.  In reference to claim 3, the seat is capable of rotation in the horizontal plane from a forward driving position, as shown in Figure 3, to a first position that facilitates entry and exit of the cabin.  In reference to claim 5, the seat (72) can pivot to a third position suitable for rearward driving, as disclosed in paragraph [0064].  In reference to claim 6, the top surface of the safety bracket provides an arm rest, as shown in Figure 3.  In reference to claim .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2007/0261908) in view of Schroter (8,444,212).
Berger et al. discloses the safety bracket extending from a sitting surface of the seat, as shown in Figure 3.  However, Berger et al. does not disclose the safety bracket extending to the upper end of the backrest.
Schroter teaches forming a multi-component safety bracket (7) that extends vertically from a sitting surface of a seat to an upper end of a backrest, as shown in Figure 1.
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2007/0261908) in view of Billger et al (7,520,567).
Berger et al. does not disclose the specific angle.
Billger et al. teaches allowing a seat to be locked in any continuously variable position of rotation within 360°, as disclosed on lines 17-21 of column 4.  This includes the range of 3° and 9°, preferably about 5°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the seat of Berger et al. to have a position about 5°, as taught by Billger et al., to provide an alternative forward driving position to allow the operator to choose the most desired position of operation.  
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2007/0261908) in view of Billger et al. (US 2006/0061122).
Berger et al. does not disclose the arm rest/safety bracket can pivot.
Billger et al. teaches allowing the arm rests (58,60) to pivot to allow different seating positions, as shown in Figure 2 and disclosed in paragraph [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the arm rest/safety bracket of .  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2007/0261908) in view of WO 2012/059117.
Berger et al. does not disclose the sitting surface shape.
WO 2012/059117 teaches forming a sitting surface with a taper in a direction away from the backrest of the seat, as shown in Figures 2 and 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the sitting surface of Berger et al. with a taper in a direction away from the backrest of the seat, as taught by WO 2012/059117 to improve operator comfort.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2007/0261908) in view of Abels (5,938,237).
Berger et al. does not explicitly disclose a second safety bracket.  
Abels teaches providing safety restraints (1) on both lateral sides, as shown in Figures 1 and 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second identical safety bracket to the other side of the seat of Berger et al., as taught by Abels, to improve safety by preventing involuntary exiting from both lateral sides.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2007/0261908) in view of Billger et al. (7,121,608).
Berger et al. does not disclose a bias or drive member.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a spring to bias and drive the rotation of the seat of Berger et al., as taught by Billger et al., to allow the operator to return to the centered position to quickly adjust the seat for driving when desired.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        February 26, 2022